Citation Nr: 1302378	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-02 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) in San Diego, California, in which the RO denied entitlement to increased ratings for service-connected cervical spine, lumbar spine, and right ankle disabilities.  

In November 2011, the Veteran attended a videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In a February 2012 decision, the Board denied higher ratings for service-connected cervical and lumbar spine disabilities, granted a separate evaluation for radiculopathy of the left upper extremity, and granted a staged increased rating for service-connected right ankle disability.  It also referred the issue of entitlement to a TDIU to the RO in the Introduction.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in September 2012, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's February 2012 decision only to the extent that it referred rather than remanded the issue of entitlement to a TDIU.  The Court noted in its Order that the appeal as to the remaining issues (i.e., increased ratings) was dismissed.  The issue of entitlement to a TDIU was then remanded to the Board for further proceedings consistent with the JMR.  

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In light of points raised in the Joint Motion for Remand, and review of the claims file, the Board finds that further RO/AMC action is warranted with respect to the issue of entitlement to a TDIU.  

As previously noted, the Board referred the issue of entitlement to a TDIU in its February 2012 decision.  In doing so, the Board noted that the Veteran had raised the issue of whether he was entitled to a total disability rating (i.e., 100 percent) due to unemployability resulting from service-connected disabilities, but that the Agency of Original Jurisdiction (AOJ) had not yet adjudicated such claim.  Pertinent to this appeal, the Court has held that when evidence of unemployability is submitted at the same time a veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, remand, rather than referral, for adjudication is the appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, because the Veteran's claim for a TDIU is considered part of his increased rating claims adjudicated by the Board in February 2012, the proper remedy here is for the Board to remand the TDIU issue to the RO/AMC for proper development and adjudication, including appropriate VCAA notice and a request that the appropriate TDIU form be completed.  The Board acknowledges that, prior to April 9, 2011, the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a) for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2012).  Thus, for that period, the RO/AMC must address whether referral to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.

Additionally, to ensure that the record before VA is complete, the RO/AMC should obtain any outstanding treatment records from the VA San Diego Health Care System dated since March 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should also make reasonable efforts to obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's disabilities, including any chiropractor records (referenced during the November 2011 Board hearing).  If individual authorization is necessary to obtain these records, the RO/AMC should notify the Veteran and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain from the VA San Diego Health Care System, and its associated facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2011.  All records and/or responses received should be associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.

3.  Obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's service-connected disabilities, including any chiropractor records (referenced during the November 2011 Board hearing).  If individual authorization is necessary to obtain these records, notify the Veteran of this and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, to include the paperless, electronic claims file, and adjudicate the issue of entitlement to a TDIU, to include consideration of extra-schedular entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to April 9, 2011, if necessary.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

